J-A22012-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

MARIO ABREU

                            Appellant                 No. 1987 MDA 2013


             Appeal from the PCRA Order Entered October 10, 2013
            In the Court of Common Pleas of Northumberland County
               Criminal Division at No(s): CP-49-CR-0000542-2004


BEFORE: PANELLA, J., SHOGAN, J., and FITZGERALD, J.

MEMORANDUM BY PANELLA, J.                             FILED MARCH 17, 2015

        Appellant, Mario Abreu, appeals from the Order entered by the

Honorable      Robert B. Sacavage, of the        Court of Common Pleas of

Northumberland County, dismissing his petition filed pursuant to the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. ¶¶ 9541-9546. We affirm.

        Appellant was charged with numerous criminal offenses in connection

with his operation in Northumberland County of a large-scale drug trafficking

organization. Prior to his jury trial, Appellant requested that he be allowed

to represent himself. With the assistance of a Spanish language interpreter,

the trial court conducted an extensive colloquy and concluded that

Appellant’s waiver of trial counsel was knowing, intelligent, and voluntary.

____________________________________________



    Former Justice specially assigned to the Superior Court.
J-A22012-14



See Notes of Testimony, 7/26/06 at 18-24. In granting Appellant’s request

to proceed pro se, the court directed the Commonwealth to serve Appellant

in prison through the prison warden with hard copies of the discovery

materials that had been previously produced to his trial counsel on a

computer disk. The court also stated that it would “contact the warden also

to set up a schedule when the materials are received for the translator to

assist him.”      Notes of Testimony, 7/26/06, at 31.          The court ordered

Appellant’s previously-appointed attorney to serve as stand-by counsel.

       On the third day of his trial during testimony from the prosecution’s

first witness, Appellant informed the court that he wished to have his

standby counsel represent him again.             After a colloquy in chambers, the

court granted the request and the trial continued. The jury found Appellant

guilty of 22 different drug trafficking offenses, and he was sentenced to an

aggregate term of 27 to 54 years’ incarceration, to be run consecutively to

the sentence he was serving in federal prison.            This Court affirmed the

judgment of sentence. See Commonwealth v. Abreu, No. 730 MDA 2007

(Pa. Super., filed Aug. 12, 2008) (unpublished memorandum). 1            Appellant

did not seek allowance of appeal from the Pennsylvania Supreme Court.




____________________________________________


1
   On direct appeal, Appellant raised 13 issues in his Pa.R.A.P. 1925(b)
statement, but briefed only the denial of his motion for a mistrial based on
alleged prosecutorial misconduct.



                                           -2-
J-A22012-14



       On June 3, 2009, Appellant filed a timely pro se PCRA petition and

counsel was appointed. In May 2012, Appellant filed a motion to proceed

pro se and requested a Grazier2 hearing; PCRA counsel filed a motion to

withdraw. After a hearing, the PCRA court denied both motions. Appellant’s

counsel filed an amended PCRA petition. The PCRA court held an evidentiary

hearing, and on October 3, 2013, dismissed the petition. Appellant timely

appealed to this Court.

       Appellant raises the following two issues for review:

       A. Whether the defendant knowingly, intelligently and voluntarily
          waived his right to counsel?

       B. Whether the defendant should have been afforded the use of
          an interpreter for preparation of his trial?

Appellant’s Brief at 5.

       We review a denial of PCRA relief to determine whether the findings of

the PCRA court are supported by the record and free of legal error.         See

Commonwealth v. Dennis, 17 A.3d 297 (Pa. 2011). The PCRA provides

that “an issue is waived if the petitioner could have raised it but failed to do

so before trial, at trial, during unitary review, on appeal or in a prior state

post[-]conviction proceeding.” 42 Pa.C.S. § 9544(b).

       In his first issue, Appellant challenges the trial court’s finding that he

had knowingly, intelligently, and voluntarily waived his right to counsel. This
____________________________________________


2
    Commonwealth v. Grazier, 713 A.2d 81 (1998).



                                           -3-
J-A22012-14


claim could have been raised on direct appeal but was not. Accordingly, as

the PCRA court correctly determined, this issue is waived. See id.

       In his second issue, Appellant observes that despite the trial court’s

order, he was not provided with an interpreter in prison to help him review

discovery materials in preparation for trial. He generally states that the

failure to understand the proceedings “may deny” a defendant the right to

confront witnesses, consult an attorney, and be present at his or her own

trial, and that the “use of an interpreter may also be necessary to protect a

defendant’s right to testify in his own behalf.”     Appellant’s Brief at 16-17

(emphasis added).        Our review of the certified record reveals that, again,

Appellant did not raise this issue before the trial court or on direct appeal.

Accordingly, it is waived. See 42 Pa.C.S. § 9544(b).3

       Because the PCRA court’s findings are supported by the record and

free from legal error, we affirm.

       Order affirmed. Jurisdiction relinquished.




____________________________________________


3
  Moreover, as the PCRA court observed, at the time Appellant was reviewing
the discovery materials, he was representing himself. He, therefore, had the
responsibility to bring the lack of an interpreter to the trial court’s attention
at that time. The PCRA court also noted that notwithstanding the lack of an
interpreter, Appellant had been “able to prepare, file, and argue several pro
se motions in English during the relevant time period.” Trial Court Order,
dated 10/3/13.



                                           -4-
J-A22012-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/17/2015




                          -5-